FILED INCOURT Oc APPEALS
                                                               12m CojT c' AppealsDistrict




                                                                                              COPY
               OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                   P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




                                            .   ^'-'.

12/9/2015                                                     COA No. 12-14-00116-CR
Perez, Jose Diaz                Tr. Ct. No. 18,373                                           PD-0728-15
On this day, the Appellant's Pro Se petition for discretionary review has been
refused.
                                                                               Abel Acosta, Clerk

                             12TH COURT OF APPEALS CLERK
                             PAM ESTES
                             1517 W. FRONT, ROOM 354
                             TYLER, TX 75701
                             * DELIVERED VIA E-MAIL *